DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-12 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto et al. (US 2007/0072439) in view of Son et al. (US 2009/0206332) and Edwards et al. (US 2005/0088589).
	As to claim 2, Akimoto discloses in figure 13A: a first electrode layer 1330 over a first substrate 700; a liquid crystal layer 1343 over the first electrode layer; a counter electrode layer 1341 over the liquid crystal layer; a second substrate 1340 over the counter electrode layer; and a transistor 701 in a driver circuit, the transistor comprising: a channel formation region including an oxide semiconductor 712 (paragraph [0131]), the channel formation region comprising a first region; a source region including the oxide semiconductor, the source region comprising a second region, wherein the first electrode layer 1330 is a pixel electrode formed in a position overlapping with the counter electrode with the liquid crystal layer therebetween.
	Akimoto does not disclose a second electrode layer which is an electrode layer of the driver circuit formed in a position overlapping with the counter electrode layer with the liquid crystal therebetween, wherein the second electrode layer is over the transistor and overlaps with the channel formation region of the transistor.  Son discloses in figure 1, an oxide semiconductor TFT comprising a second gate 122 (second electrode layer) which is over the transistor and overlaps with the channel formation region of the transistor.  Son teaches in paragraph [0042] that an oxide semiconductor TFT having a second gate as disclosed in figure 1 allows a higher operating current to be obtained at the same driving voltage.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Akimoto by providing the driving transistor with a second gate as disclosed by Son in order to obtain a higher operating current at the same driving voltage.
Akimoto does not disclose a first counter electrode and a second counter electrode which are separated from each other.  Edwards discloses in figures 1 and 2, a shielding electrode 60A (second counter electrode layer) which is separated from the common electrode 32 (first counter electrode layer).  Because the shielding electrode 60A has an elongated shape, it is interpreted as having a branching comb-like portion.  Edwards teaches in paragraph [0034] that providing separate shielding electrodes which are separated from the common electrode allows shielding voltages to be independently controlled, reducing signal interference between different circuits and reducing power consumption.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing a second counter electrode layer which is separated from the first counter electrode layer as disclosed by Edwards in order to allow shielding voltages to be independently controlled, which reduces signal interference between different circuits and reduces power consumption.  Because the entire counter electrode 1341 of Akimoto is in contact with a same plane (second substrate 1340), modifying this electrode by dividing it into a first counter electrode and a second counter electrode as suggested by Edwards would have resulted in the first counter electrode and the second counter electrode being in contact with the second substrate 1340.
As to claim 8, Akimoto discloses in figure 13A: a first electrode layer 1330 over a first substrate 700; a liquid crystal layer 1343 over the first electrode layer; a counter electrode layer 1341 over the liquid crystal layer; a second substrate 1340 over the counter electrode layer; and a transistor 701 in a driver circuit, the transistor comprising: a channel formation region including an oxide semiconductor 712 (paragraph [0131]), the channel formation region comprising a first region; a source region including the oxide semiconductor, the source region comprising a second region, wherein the first electrode layer 1330 is a pixel electrode formed in a position overlapping with the counter electrode with the liquid crystal layer therebetween.
Akimoto does not disclose a second electrode layer which is an electrode layer of the driver circuit formed in a position overlapping with the counter electrode layer with the liquid crystal therebetween, wherein the second electrode layer is over the transistor and overlaps with the channel formation region of the transistor.  Son discloses in figure 1, an oxide semiconductor TFT comprising a second gate 122 (second electrode layer) which is over the transistor and overlaps with the channel formation region of the transistor.  Son teaches in paragraph [0042] that an oxide semiconductor TFT having a second gate as disclosed in figure 1 allows a higher operating current to be obtained at the same driving voltage.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Akimoto by providing the driving transistor with a second gate as disclosed by Son in order to obtain a higher operating current at the same driving voltage.
Akimoto does not disclose a first counter electrode layer and a second counter electrode layer which are separated from each other.  Additionally, Akimoto does not disclose third and fourth electrode layers and their connection to the first and second counter electrode layers via first and second conductive particles, respectively.  Edwards discloses in figures 1 and 2, a shielding electrode 60A (second counter electrode layer) which is separated from the common electrode 32 (first counter electrode layer).  Because the shielding electrode 60A has an elongated shape, it is interpreted as having a branching comb-like portion.  Edwards further discloses in figure 1 and paragraph [0035], first and second conductive particles 65 which electrically connect the common electrode 32 (first counter electrode layer) to conductive tracks (third and fourth electrode layers).  Edwards teaches in paragraph [0034] that providing separate shielding electrodes which are separated from the common electrode allows shielding voltages to be independently controlled, reducing signal interference between different circuits and reducing power consumption.  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing a second counter electrode layer which is separated from the first counter electrode layer as disclosed by Edwards in order to allow shielding voltages to be independently controlled, which reduces signal interference between different circuits and reduces power consumption.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing third and fourth electrode layers on the array substrate 700 and connecting them to the first and second counter electrode layers via first and second conductive particles, respectively, as disclosed by Edwards in order to provide the electrical connection to the first and second counter electrode layers.  Because the entire counter electrode 1341 of Akimoto is in contact with a same plane (second substrate 1340), modifying this electrode by dividing it into a first counter electrode and a second counter electrode as suggested by Edwards would have resulted in the first counter electrode and the second counter electrode being in contact with the second substrate 1340.
As to claims 3 and 9, Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Edwards further discloses that a potential of the first counter electrode layer can be different from a potential of the second counter electrode layer in order to obtain the appropriate electrical shielding (paragraphs [0034]-[0035]).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing different electrical potential to the first and second counter electrode layers as disclosed by Edwards in order to obtain the appropriate electrical shielding.
As to claims 4 and 10, Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Akimoto further discloses in figure 13A that the first electrode layer 1330 is electrically connected to a thin film transistor 702 in a pixel portion.
As to claims 5 and 11, Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Son further discloses in figure 1 that the second electrode layer 122 is a second gate electrode layer of the transistor of the driver circuit.
As to claim 6, Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose a third electrode layer and its connection to the first counter electrode layer via a conductive particle.  Edwards further discloses in figure 1 and paragraph [0035], a conductive particle 65 which electrically connects the common electrode 32 (first counter electrode layer) to conductive tracks (third electrode layer).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing a third electrode layer on the array substrate 700 and connecting it to the first counter electrode layer 1341 via a first conductive particle as disclosed by Edwards in order to provide the electrical connection to the first counter electrode layer.
As to claims 7 and 12, Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8, but does not disclose fourth and fifth electrode layers and their connection to the second counter electrode layer via second and third conductive particles, respectively.  Edwards further discloses in figure 1 and paragraph [0035], conductive particles 65 which electrically connect opposite ends of the shielding electrode 60A (second counter electrode layer) to a conductive track on each side of the array substrate (fourth and fifth electrode layers).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing a fourth and fifth electrode layer on the array substrate 700 and connecting them to the second counter electrode layer via second and third conductive particles as disclosed by Edwards in order to provide the electrical connection to the second counter electrode layer.
	As to claims 18-19, Akimoto in view of Son and Edwards disclose all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Furthermore, the first electrode layer 1330 of Akimoto and the common electrode 32 (first counter electrode layer) of Edwards are in a pixel region, whereas the driver circuit of Akimoto is outside the pixel region.
As to claims 20-21, Akimoto in view of Son and Edwards disclose all of the elements of the claimed invention discussed above regarding claims 2 and 8.  Furthermore, as discussed above regarding claims 2 and 8, when the device of Akimoto is modified in the manner suggested by Edwards, the first counter electrode and the second counter electrode are in contact with the second substrate 1340.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto et al. (US 2007/0072439) in view of Son et al. (US 2009/0206332) and Edwards et al. (US 2005/0088589) as applied to claim 2 above, and further in view of Hayashi et al. (US 2008/0291350) and Kusumoto (US 5,576,967).
Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose that the oxide semiconductor comprises indium, gallium and zinc.  Hayashi discloses in paragraph [0006], a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc which has excellent field effect mobility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto to include a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc because of the excellent field effect mobility taught by Hayashi.
Akimoto in view of Son, Edwards and Hayashi does not disclose that the oxide semiconductor has a degree of crystallization of greater than or equal to 80%.  Kusumoto teaches in column 5, lines 4-6 that it is preferable for a semiconductor layer to have a degree of crystallization of greater than 80%.  Kusumoto further teaches in column 8, lines 14-29 that this degree of crystallization increases the on current of the thin film transistor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto such that the oxide semiconductor has a degree of crystallization of greater than or equal to 80% in order to increase the on current of the thin film transistor as taught by Kusumoto.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto et al. (US 2007/0072439) in view of Son et al. (US 2009/0206332) and Edwards et al. (US 2005/0088589) as applied to claim 2 above, and further in view of Hayashi et al. (US 2008/0291350) and Yamazaki et al. (US 2009/0009677).
Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claim 2, but does not disclose that the oxide semiconductor comprises indium, gallium and zinc.  Hayashi discloses in paragraph [0006], a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc which has excellent field effect mobility.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto to include a thin film transistor with an oxide semiconductor layer comprising indium, gallium and zinc because of the excellent field effect mobility taught by Hayashi.
Akimoto in view of Son, Edwards and Hayashi does not disclose that the oxide semiconductor includes a needle like crystal in a film thickness direction.  Yamazaki discloses in paragraph [0070], an oxide semiconductor film having needle like crystals grown in the direction of a normal line with respect to the surface of the substrate (i.e. a film thickness direction).  Yamazaki further discloses in paragraph [0070] that such a semiconductor layer exhibits increased stability.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing an oxide semiconductor film having needle like crystals in a film thickness direction as disclosed by Yamazaki in order to obtain a semiconductor layer which exhibits increased stability.
Claim 16-17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto et al. (US 2007/0072439) in view of Son et al. (US 2009/0206332) and Edwards et al. (US 2005/0088589) as applied to claims 2 and 8 above, and further in view of WO2009/093625, with Yano et al. (US 2010/0295042) serving as an English translation of WO2009/093625.
Akimoto in view of Son and Edwards discloses all of the elements of the claimed invention discussed above regarding claims 2 and 8, but does not disclose that a concentration of oxygen in the first region is higher than a concentration of oxygen in the second region.  Yano discloses in figure 1, a transistor 1 comprising a channel formation region 42 (paragraph [0097]) including an oxide semiconductor (paragraph [0099]), and a source region 44 (paragraph [0097]) including the oxide semiconductor (paragraph [0099]), wherein the oxygen concentration in the channel formation region is higher than the oxygen concentration in the source region (paragraph [0047]).  It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Akimoto by providing a transistor wherein the oxygen concentration in the channel formation region is higher than the oxygen concentration in the source region as disclosed by Yano, because Yano teaches that controlling the oxygen concentration to be higher in the channel formation region than in the source region results in a highly reliable field effect transistor (paragraph [0047]).
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.  Applicant argues that the elongated rectangular shielding portion of Edwards would not be understood by one of ordinary skill as a “branching comb-like portion”.  Applicant asserts that the examiner’s interpretation fails the broadest reasonable interpretation standard set forth in MPEP 2111.  However, this assertion lacks proper support.  Applicant fails to clearly identify a structural difference between the shielding portion of Edwards and the plain meaning of the term “branching comb-like portion”.  Therefore, applicant fails to provide a specific reason why interpreting the shielding portion of Edwards to be a “branching comb-like portion” is contrary to the plain meaning of the term as understood by one of ordinary skill.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871              

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871